*851Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of the September 22, 1998 Supreme Court order as awarded sanctions against appellant Siegel, denied; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order which dismissed the appeal from the July 29, 1998 Supreme Court decision, dismissed upon the ground that no appeal lies from a decision; motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order is not final within the meaning of the Constitution.